Sed per Curiam.

The object of the act is set forth in the preamble, and is too plain to admit of argument. “ Whereas it is necessary, to prevent uncertainty, fraud and perjury, in transferring real estates, that a mode therefore should be established, easy, certain and notorious, therefore,” &c. And this object is not extended by the expression relied upon, " No action shall be maintained upon any agreement hereafter to be made for the sale of lands, &c. or any interest therein, or concerning them that is, concerning the sale of lands, or any interest therein, which includes the various tenures by which lands may be holden. In which cases some memorandum, as described in the act, must be made, or an action cannot be maintained on the agreement. To give the act the construction contended for, would be to destroy the right of recovery of almost every labourer at harvesting or mowing, &c. which generally and almost universally rest on parol contracts.
Let the evidence be admitted;
----, for defendant.